DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US Patent 5,959,278; hereinafter Kobayashi).
With regards to claim 1, Kobayashi discloses a card processing device for use with a card, the card processing device comprising: 
a print unit (20) that prints on the card (col. 5, lines 29-32; FIG. 2); and 
a card inverting unit (40) that inverts front/rear of the card (FIG. 4, 40 is capable of being driven to invert the front/rear of the card, col. 7, lines 28-67), wherein 
the print unit comprises a thermal head (26; FIG. 3) structured to heat an ink ribbon (22) and transfer ink of the ink ribbon to print on the card (col. 5, line 65 to col. 6, line 8), and a card conveyance mechanism (23a, 23b, 25a, 25b) structured to convey the card (col. 5, lines 45-53; FIG. 3), 
when a conveyance direction of the card conveyed by the card conveyance mechanism is defined as a first direction, a thickness direction of the card conveyed by the card conveyance (see Figure 1, below), 
the card inverting unit (40; FIG. 4) comprises a card holding part (including 41b, 41c) structured to temporarily hold the card therein (col. 7, lines 31-40), a card drawing and feeding mechanism (42, 43) structured to draw the card into the card holding part and feed the card out of the card holding part (col. 7, lines 41-47), and a rotating mechanism (including 41a, 41f, 44) structured to rotate the card holding part with the third direction being a rotational axis direction (col. 7, line 60-67), 
a conveyance path (horizontal path as seen in FIG. 2) along which the card is conveyed is provided inside the card holding part (col. 7, lines 41-47), 
the conveyance path when viewed from the third direction is linear in shape (FIG. 2), 
the thermal head (26) is disposed on the fourth direction side with respect to the card holding part (in the configuration of FIG. 2, the thermal head is located on the fourth direction side, see Figure 1 below), 
the card drawing and feeding mechanism (42, 43) comprises two drive rollers (42) arranged on both end sides of the conveyance path, and two pad rollers (43), each of the pad rollers being disposed to face each of the two drive rollers, and is structured to feed the card on the fourth direction side in a first state in which the conveyance path is parallel to the first direction when viewed from the third direction (FIG. 2), 
in the first state, a distance in the first direction between a center of the drive roller disposed on the fourth direction side and a center of the thermal head is shorter than a length in the first direction of the card conveyed by the card conveyance mechanism (see FIG. 2), 
(col. 6, lines 5-9), and 
the rotating mechanism (including 41a, 41f, 44) is structured such that when printing is performed on the card with the thermal head, the rotating mechanism rotates the card holding part such that the conveyance path is inclined with respect to the first direction when viewed from the third direction (it is noted that the rotating mechanism is capable of being placed in the configuration as claimed).  


    PNG
    media_image1.png
    701
    1474
    media_image1.png
    Greyscale

Figure 1 Reproduction of FIG. 2 of Kobayashi showing the different directions as claimed.

With regards to claim 2, Kobayashi discloses the card processing device according to claim 1, wherein: 
the card holding part is substantially rectangular in shape when viewed from the third direction (see FIG. 2); and 
(FIG. 2 shows the path is parallel to the longitudinal direction (along first direction)).  
With regards to claim 3, Kobayashi discloses the card processing device according to claim 2, wherein 
the rotating mechanism is structured such that, during printing on the card, the rotating mechanism rotates the card holding part such that the conveyance path is inclined 90 degrees with respect to the first direction when viewed from the third direction (it is noted that the rotating mechanism (including 41a, 41f, 44) is capable of rotating the card holding part (including 41b, 41c) as claimed).  
With regards to claims 4, 8, and 12, Kobayashi discloses the card processing device according to claims 3, 2, and 1, respectively, wherein: 
in the card holding part (including 41b, 41c), a recessed part (recessed portion formed by the U-shaped 41c; FIG. 4) structured to prevent contact between an end on the fifth direction side of the card conveyed on the fifth direction side during printing on the card and the card holding part is provided (in the configuration of FIG. 12, the card moves to the left (fifth direction)); and 
the recessed part is structured such that, when the card holding part is rotated during printing on the card, an opening of the recessed part faces the fourth direction side (the recessed portion formed by the U-shape 41c is capable of facing right (the fourth direction) when the card holding part is rotated).  
With regards to claims 5, 9, and 13, Kobayashi discloses the card processing device according to claims 4, 8, and 12, respectively, wherein: 
the card holding part (including 41b, 41c) is substantially rectangular in shape when viewed from the third direction (see FIG. 2);  
(FIG. 2 shows the path is parallel to the longitudinal direction (along first direction)); 
when one surface in a transverse direction of the card holding part when viewed from the third direction is defined as a first transverse direction surface (surface of 41c), the recessed part is provided in the first transverse direction surface (FIG. 4); and 
the rotating mechanism rotates is structured to rotate the card holding part such that the first transverse direction surface faces the fourth direction side during printing on the card (the recessed portion formed by the U-shape 41c is capable of facing right (the fourth direction) when the card holding part is rotated).  
With regards to claims 6, 10, 14, and 17, Kobayashi discloses the card processing device according to claims 4, 8, 13, and 12, respectively, wherein: 
when a direction orthogonal to a direction in which the conveyance path is provided when viewed from the third direction is defined as an orthogonal direction (second direction, Figure 1, above), 
the drive rollers (42) are disposed to face the conveyance path from one side in the orthogonal direction (FIG. 2); 
the pad rollers (43) are disposed to face the conveyance path from the other side in the orthogonal direction (FIG. 2); and 
the recessed part (recessed portion formed by the U-shaped 41c; FIG. 4) is provided on the other side in the orthogonal direction with respect to the conveyance path (FIG. 4).  
With regards to claims 7, 11, 15, 16, and 18, Kobayashi discloses the card processing device according to claims 4, 8, 14, 13, and 12, respectively, wherein 
the recessed part (recessed portion formed by the U-shaped 41c; FIG. 4) is provided between the two pad rollers (43) in a direction in which the conveyance path is provided when (FIG. 4 shows the recessed portion formed by U-shaped 41c is located between 43).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER BAHLS/Primary Examiner, Art Unit 2853